DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 05 Oct 2020.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-077088, filed on 04/12/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an output control unit” in Claims 1, 4, 5, 7, 8, 11, 16, 17, 18
“an extraction unit” in Claims 1-11 
“a collection unit” in Claim 19 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
	MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
Specifically, Claim 3 recites “wherein the extraction unit dynamically calculates priority levels of the respective risk information on the basis of the state of health of the user and executes filtering of the risk information on a basis of the priority levels.” The Applicant has provided no disclosure of how this step of dynamically calculating a priority level is performed on the basis of the state of health of the user (e.g., is a numerical scoring system or algorithm used; are particular metrics compared to a threshold, etc.).  Any analysis and subsequent determination could potentially read on the as-claimed invention.  A search of the specification for partial term “calculat” does not yield any relevant support. At para. [0047], the specification reiterates the claim language but does not explain how the state of health of the user is used to calculate a priority levels of risk information. Para. [0130] discloses similar language to the claim, stating that priority information is calculated but does not disclose how, specifically, Applicant is performing this calculation to determine priority levels of risk information.  A search of the specification for terms/partial terms “algorithm”, “equation”, “scale”, “rank”, “threshold”, “compar” yield no support for this concept.  This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claim 4 inherits the deficiencies of parent claim 3 and is subsequently rejected. 
Specifically, Claim 4 recites “wherein the extraction unit calculates as higher the priority level of the risk information which is highly correlated with the state of health of the user”. (Note: See 112(b) section below for Examiner’s interpretation of this claim language.)  The Applicant has provided no disclosure of how this step of calculating a higher priority level based on risk information highly correlated with the state of health of the user is actually performed.  For instance, “highly correlated” is a relative term and could mean different levels of correlation to different individuals. As such, it is unclear how this correlation is used to calculate a higher priority level.  A search of the specification for partial term “calculat” does not yield any relevant support for how a higher priority level is calculated based on high correlation with the state of health of the user. No equations, examples or algorithms are presented.  Any analysis and subsequent determination could potentially read on the as-claimed invention. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. 
The Examiner prospectively notes that these written description rejections are not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim 4, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the extraction unit calculates as higher the priority level of the risk information which is highly correlated with the state of health of the user” is generally indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document contains grammatical and idiomatic errors. For purposes of examination, Examiner is interpreting to mean a level of risk/severity that reflects a probability of an adverse event arising. 
Claim 4 recites “higher the priority level of the risk information” is a relative term which renders the claim indefinite. The term “higher the priority level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “higher” is being determined in comparison to and what scale/degree is being used to make the determination that a priority is “higher”.  For purposes of examination, Examiner is interpreting to mean a level of risk/severity that reflects a probability of an adverse event arising.
 The term “highly correlated” in claim 4 and claim 9 is a relative term which renders the claims indefinite. The term “highly correlated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of correlation must be met to fulfill the claim limitations.  
Claim 10 inherits the deficiencies of its parent claim 9, and is subsequently rejected.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-19) and process (claim 20), which recites steps of controlling notification of risk information pertaining to a user’s health and safety, dynamically filtering the risk information on a basis of a situation of a user and notifying the user of the risk information.  (Step 1: Yes)
These limitations of Claim 1 and 20 of managing risk information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to organizing an individual controlling how risk information is presented to a user, and amounts to managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-19, reciting particular aspects of controlling of notifications pertaining to how risk information is presented to a user).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “an output unit that” (Claim 1), “an extraction unit that” (Claim 1) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0014], [0162], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, 14, 16-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 12, 14, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 13-15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as an output control unit, an extraction unit, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 2, 5-12, 14, 16-19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 3, 4, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
	Dependent claims 2-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shpits (US Publication 20150100330A1). 

Regarding Claim 1, Shpits discloses the following: 
	an output control unit that controls notification of risk information pertaining to health and safety of a user ([0009] “Users input incident reports containing disease symptoms or a confirmed disease into a geolocation-enabled mobile device such as a mobile phone, and the incident reports are sent to a server for processing. In addition, the server continuously or intermittently geolocates each mobile device in the network and saves its location”; [0017] “the method includes the server (a) sending a notification to each one or more other persons who, based on the respective location log for each one or more other persons, is at risk of visiting a said infectious site”; [0074]-[0076] provide examples of notifications are shown on a screen, such as a user’s mobile device (reads on “output control unit”) which provide notification of risk information pertaining to a user’s health and safety); and 
	an extraction unit that, on a basis of a situation of the user, dynamically filters the risk information, which is collected on a basis of a range of actions of the user ([0015] “The system can also warn users which the system identifies as relevant based on the particular circumstances, about non-infectious safety conditions as that information becomes available from other users who are affected. Examples of non-infectious safety conditions about which the system can identify relevant users to warn include nearby shark sightings or food poisoning detected at a restaurant” – identifying users as “relevant based on the particular circumstances” reads on claim language of “dynamically filters” risk information; see FIGS. 4A-4C; [0076] Figs. 4A-4C illustrates sample notifications 400, 402 and 404 which may sent by the system to a user's mobile device and may be automatically displayed on the user's mobile device upon a certain event be detected by the system. For example, sample notification 400 in FIG. 4A includes an alert that may be generated and sent to a mobile device when the system detects that the mobile device (and hence the user) is likely to enter or just entered an infectious area” – detecting a certain event such as entering an infectious area by the system which triggers a notification reads on dynamically filtering information based on user’s situation based on user’s range of actions)  
	wherein the output control unit notifies the user of the risk information which has been filtered by the extraction unit (see Figs 4A-C; [0076. Sample notification 400 may identify the specific hazard or threat detected, and may offer health advice. In FIG. 4B, sample notification 402 may be generated by the system and sent to a user's mobile device when the user has been identified by the system as being infected by a disease and has high likelihood of being contagious; see Fig. 3B which displays disease information (Flu, hepatitis) with distance from the user; see Fig A which displays “Flu Threat Detected”).

Regarding Claim 2, Shpits discloses the limitations of Claim 1. Shpits further discloses wherein the extraction unit executes filtering of the risk information on a basis of a state of health of the user ([0053] “The system may also detect a disease outbreak at an early stage, by identifying multiple users who are experiencing illnesses with similar symptoms. In one embodiment the system may detect an outbreak if a number of users report similar symptoms. In another embodiment the system may detect an outbreak by establishing a location link between users who report similar symptoms, for example if the user's locations can be traced back to common point of infection, which can be either a location or another infected person” – determining using reporting similar symptoms and establishing a link between those users based on locations reads on broadest reasonable interpretation of filtering on a basis of state of health of the user).

Regarding Claim 5, Shpits discloses the limitations of Claim 1. Shpits further discloses, 	wherein the risk information includes infectious disease epidemic information ([0008] “The present invention overcomes these difficulties with the prior art by providing an outbreak detection system which can detect an outbreak before a confirmed disease is reported, and alert users who may be exposed or are at risk of becoming exposed”; Examiner is interpreting outbreak of a disease to read on “infectious disease epidemic information”) and 
	the output control unit notifies the user of the epidemic information filtered by the extraction unit (See para. [0016]; “According to the present invention there is provided a method for identifying an infectious site, the method including a server (a) receiving location updates for a first person, (b) storing the location updates in non-volatile memory, the stored location updates being a location log for the first person, (c) receiving a first health report for the first person, the first health report including a description of symptoms experienced by the first person, (d) calculating, based at least partly on the first health report, an incubation period for the first person, (e) determining, based at least partly on the location log for the first person, one or more locations visited by the first person during the incubation period, each visited location then being identified as an infectious site, (f) receiving and storing in non-volatile memory respective location updates for one or more other persons, the respective stored location updates being a respective location log for each of the one or more other persons; and (g) sending a notification to each of the one or more other persons who, based on the respective location log for each of the one or more other persons, visited an infectious site” – Examiner is interpreting “sending a notification to persons who based on location logs visited an infectious site” to read on “notifies the user of the epidemic information filtered by the extraction unit” as the system is making determinations (e.g., filtering information) regarding which users to notify based on locations).

Regarding Claim 6, Shpits discloses the limitations of Claim 5.  Shpits further discloses   	wherein the extraction unit dynamically filters, on a basis of a state of health of the user, the epidemic information collected on a basis of a range of actions of relevant parties who may be a factor in contracting an infectious disease ([0053] “The system may also detect a disease outbreak at an early stage, by identifying multiple users who are experiencing illnesses with similar symptoms. In one embodiment the system may detect an outbreak if a number of users report similar symptoms. In another embodiment the system may detect an outbreak by establishing a location link between users who report similar symptoms, for example if the user's locations can be traced back to common point of infection, which can be either a location or another infected person”; Examiner is interpreting detecting disease outbreak by identifying multiple users with the same symptoms and establishing a link between those users to read on filtering on a basis of a state of health of the user).

Regarding Claim 7, Shpits discloses the limitations of Claim 6.  Shpits further discloses 
	when a problem with the state of health of the user has not been detected, the extraction unit extracts the epidemic information collected on the basis of the range of actions of the user (Paras. [0016] and [0017] in combination teach this; Para. 0016 teaches obtaining location data and symptom data for a first user; Para. [0017] teaches sending a notification to “one or more other persons” who is at risk for visiting an infectious site based on the one or more other persons’ respective location logs; e.g., the one or more other has not had a health problem detected and the location log reads on “basis of range of actions of the user”), and 
	the output control unit notifies the user of the epidemic information pertaining to the range of actions of the user which has been extracted by the extraction unit ([0017] “the method includes the server (a) sending a notification to each one or more other persons who, based on the respective location log for each one or more other persons, is at risk of visiting a said infectious site”).

Regarding Claim 8, Shpits discloses the limitations of Claim 6. Shpits further discloses, 	wherein, when a problem with the state of health of the user has been detected, the extraction unit extracts, on the basis of the state of health of the user, the epidemic information collected on the basis of the range of actions of the user and the relevant parties ([0050] “Once an incubation period for a disease in a user is known or estimated, the system may determine one or more infectious sites by backtracking through the location log associated with the user and identifying one or more locations where the user had been during the incubation period of the disease. The system may also cross-reference the user's past locations with the past locations of other users who may be experiencing similar symptoms in order to help identify an infectious site. As more and more real-time health data is received by the system, the system may identify infectious sites with greater precision”), and 
	the output control unit notifies the user of the epidemic information which has been extracted by the extraction unit ([0050] “As new infectious sites are identified and existing infectious sites revised, for example by physical boundaries or time boundaries, potentially affected users may be notified”).

Regarding Claim 9, Shpits discloses the limitations of Claim 8. Shpits further discloses 
 	when a problem with the state of health of the user has been detected, the extraction unit extracts, from among the epidemic information which has been collected on the basis of the range of actions of the user and the relevant parties, epidemic information which is highly correlated with the state of health of the user ([0018] “According to the present invention there is further provided a method of detecting a disease outbreak, the method including a server (a) receiving respective location updates from each of a plurality of persons, the respective location updates including at least one respective location visited by each person; (b) storing the respective location updates in a non-volatile memory; (c) receiving respective health reports from each of the plurality of persons, the respective health report including at least a description of at least one respective symptom; and (d) establishing links between persons whose health reports include at least one symptom in common and whose location logs include at least one location in common, the existence of the links being suggestive of a disease outbreak in the at least one location” – Examiner is interpreting establishing links between persons with at least one symptom in common and location logs with a location in common to being suggestive of disease outbreak in the one location as reading on the claim language of epidemic information being highly correlated with the state of health of the user). 
Regarding Claim 10. Shpits discloses the limitations of Claim 9. Shpits further discloses, wherein the extraction unit extracts the epidemic information pertaining to the infectious disease for which symptoms are similar to the state of health of the user ([0050] “Once an incubation period for a disease in a user is known or estimated, the system may determine one or more infectious sites by backtracking through the location log associated with the user and identifying one or more locations where the user had been during the incubation period of the disease. The system may also cross-reference the user's past locations with the past locations of other users who may be experiencing similar symptoms in order to help identify an infectious site”; [0053] “The system may also detect a disease outbreak at an early stage, by identifying multiple users who are experiencing illnesses with similar symptoms. In one embodiment the system may detect an outbreak if a number of users report similar symptoms. In another embodiment the system may detect an outbreak by establishing a location link between users who report similar symptoms, for example if the user's locations can be traced back to common point of infection, which can be either a location or another infected person”).

Regarding Claim 11, Shpits discloses the limitations of Claim 6. Shpits further discloses 	wherein the output control unit notifies the user of information relating to preventing or dealing with the infectious disease which corresponds to the epidemic information extracted by the extraction unit ([0041], “the system may send notifications to potentially affected users' mobile devices...The visual component of the notification may include, where appropriate, any one or more of a warning, a recommendation, and a prompt to enter additional data. For example, a notification sent to a potentially affected user may: warn the user that an infectious disease was detected at a location where the user had been, advise the user to see a doctor, and prompt the user to submit a health report identifying any current symptoms or answer specific relevant questions. A notification sent to a user with a confirmed infectious disease may advise the user to quarantine himself/herself until further notice”); [0075] “Map view 304 may display a geographical map of the user's vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent for example disease type or number of incidents detected, but any other relevant information may be represented as well. List view 306 may display a list of detected hazards and distance to each hazard from the user's present location, and may also allow a user to access additional relevant information pertaining to each hazard shown in the list, such as range, number of incidents detected, general disease information, or tips to avoid infection” – displaying a list of hazards and distance, as well as tips to avoid infection reads on notifying the user of information related to preventing the infectious disease).

Regarding Claim 14, Shpits discloses the limitations of Claim 6. Shpits further discloses   wherein the range of actions of the user is acquired on a basis of schedule information of the user, and the schedule information includes information relating to at least any of a destination, a travel route, or the relevant parties ([0040] “In one embodiment, potentially affected users may also include those users who are at risk of visiting, in the near future, a location determined by the system to be infectious or hazardous. The system may identify such at-risk users based on those users' predicted immediate travel path, which in turn may be based on the most recent several location updates. Alternatively, patterns of consistencies in a user's location log may be identified which may be indicative of a repeating routine (e.g. swimming lessons every other Tuesday at 4:00 pm), and may thus be used to predict a user's future location”). 

Regarding Claim 16, Shpits discloses the limitations of Claim 6. Shpits further discloses  when the user has been recognized, the output control unit notifies the user of the epidemic information ([0016] “According to the present invention there is provided a method for identifying an infectious site, the method including a server (a) receiving location updates for a first person, (b) storing the location updates in non-volatile memory, the stored location updates being a location log for the first person, (c) receiving a first health report for the first person, the first health report including a description of symptoms experienced by the first person, (d) calculating, based at least partly on the first health report, an incubation period for the first person, (e) determining, based at least partly on the location log for the first person, one or more locations visited by the first person during the incubation period, each visited location then being identified as an infectious site, (f) receiving and storing in non-volatile memory respective location updates for one or more other persons, the respective stored location updates being a respective location log for each of the one or more other persons; and (g) sending a notification to each of the one or more other persons who, based on the respective location log for each of the one or more other persons, visited an infectious site”; (g) sending a notification to one or more persons who visited an infectious site reads on notifying a user of epidemic information when the user has been identified; Examiner notes this claim language is very broad and is interpreting “when the user has been recognized” to mean that the system recognizes a user who has been at a location identified as an infectious site).


Regarding Claim 18, Shpits discloses the limitations of Claim 6. Shpits further discloses  wherein the output control unit displays the epidemic information in association with map information ([0075] “Hazard map 106 may initially display a map view 304 of area hazards, and allow a user to toggle between map view 304 and list view 306. Map view 304 may display a list of detected hazards and distance to each hazard from the user's present location. Map view 304 may display a geographical map of the user's vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent for example disease type or number of incidents detected, but any other relevant information may be represented as well”). 

Regarding Claim 19, Shpits discloses the limitations of Claim 1. Shpits further discloses 	further comprising: a collection unit that collects the risk information on the basis of the range of actions of the user  ([0016] “According to the present invention there is provided a method for identifying an infectious site, the method including a server (a) receiving location updates for a first person, (b) storing the location updates in non-volatile memory, the stored location updates being a location log for the first person, (c) receiving a first health report for the first person, the first health report including a description of symptoms experienced by the first person”; receiving location updates for a person and receiving a health report including symptoms experienced read on collecting information on the basis of range of actions of the user).  

Regarding Claim 20, Shpits discloses the limitations of Claim 1. Claim 20 contains limitations that are the same as, or substantially similar to, Claim 1. The discussion above with respect to Claim 1 is equally applicable to Claim 20. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Sklar et. al. (US Publication 20160232328A1)

Regarding Claim 3, Shpits does not explicitly disclose, but Sklar, which is directed to methods for patient health assessment, does teach:  
	The information processing device according to claim 2, wherein the extraction unit dynamically calculates priority levels of the respective risk information on the basis of the state of health of the user ([0008] “a method comprising: receiving, from a calculation engine module executing on a health organization server computing device, medical data related to a patient that is stored in a clinical data database, wherein the medical data includes at least claims data and lab results data for the patient identifying two or more assessments to be performed by a case manager for the patient based on the medical data, wherein each of said two or more assessments includes a different set of questions to be answered by the patient, and each set of questions is directed to a different medical condition that the system identifies the patient is at risk of having based on the medical data” (reads on calculating priority data of respective risk information on the basis of the health of the user)” and executes filtering of the risk information on a basis of the priority levels ([0008] “prioritizing the two or more assessments based on the medical data… displaying, in a user interface of a case manager terminal, a listing of questions from the set of questions included in the assessment having the highest priority based on the prioritizing” (Examiner is interpreting this as, if the questions displayed have the highest priority, the risk information has been filtered to show those questions with highest priority).  
	Shpits teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, and notifies the user of the risk information which has been filtered.  Shpits does not explicitly teach that priority is calculated of respective risk information on the basis of the state of health of the user, and the system filters the risk information on a basis of priority levels, but Sklar teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Shpits with these teachings of Sklar to include a method of calculating priorities of risk information on the basis of the state of the user’s health and filtering the risk information on the priority levels, with the motivation of displaying information that is relevant to a user’s medical history and/or currently presented conditions and to include relevant and/or critical information (Sklar [0030])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Sklar et. al. (US Publication 20160232328A1), further in view of Cossler et. al. (US Publication 20180182475A1). 

Regarding Claim 4, Shpits/Sklar do not teach the following, but Cossler, which is directed to using artificial intelligence to reduce adverse outcomes in healthcare utilizing a using a risk-based analysis, does teach:
	wherein the extraction unit calculates as higher the priority level of the risk information which is highly correlated with the state of health of the user ([0088] “the AI evaluation component 136 can employ the risk/severity component 140 to facilitate determining whether an observed event or condition should be considered significant…The level of risk/severity can reflect a probability that one or more complications or adverse reactions will arise based on failure to acknowledge and/or respond to the event or condition, as well as a degree of severity of the one or more corresponding complication or adverse reaction”; Examiner is interpreting a level of risk/severity that reflects a probability of an adverse event arising to read on the broadest reasonable interpretation of the claim language), and 
	the output control unit preferentially notifies the user of the risk information having the higher priority level ([0083] teaches sending a notification regarding “the significant event or condition” which as shown above comprises a degree of severity which reads on notifying user of risk with higher priority level).
	Shpits/Sklar teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, notifies the user of the risk information which has been filtered.  In which priority is calculated of respective risk information on the basis of the state of health of the user, and the system filters the risk information on a basis of priority levels. Shpits/Sklar do not teach that the extraction unit calculates as higher the priority level of the risk information which is highly correlated with the state of health of the user and the output control unit preferentially notifies the user of the risk information having the higher priority level, but Cossler teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Shpits/Sklar with these teachings of Cossler, to assign higher priority to risk information highly correlated with the user, with the motivation of determining a priority order for responses to high risk or critical user conditions/events (Cossler [0036]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Jokinen (US Publication US20100316196A1).

Regarding Claim 12, Shpits does not explicitly teach the following, but Jokinen, which is directed to a system for warning individuals of an event such as an epidemic based on location, does teach: 
	wherein the range of actions of the user or the relevant parties is acquired on a basis of at least any of a place of residence, a workplace or a place of study, and a route to work or a route to a place of study ([0002] “Different kind of diseases, an outbreak of disease, or expository disease and allergies are inconvenient events”; [0009] “profile information of the party may also comprise information about probable location of the party in a certain moment. This information can be gathered e.g. by following the movements of the party and by analysing location versus time information and especially regularity of the movements of the party. For example it can be detected that the party leaves every weekday a certain location (e.g. home) in the morning at 7:00, moves a certain route and arrives to a certain location (e.g. work) at 7:15, and again in the evening leaves the location at 16:00, moves the same route but reversed direction and arrives the first location (e.g. home) at 16:30”). 
	Shpits teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, notifies the user of the risk information which has been filtered, wherein the epidemic information may be collected on a basis of a range of actions of relevant parties who may be a factor in contracting an infectious disease, but does not explicitly teach that the range of actions is acquired on a basis of at least any of a place of residence, a workplace or a place of study, and a route to work or a route to a place of study, but Jokinen teaches this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shpits with these teachings of Jokinen, 
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Jokinen (US Publication US20100316196A1), further in view of Beaumont (US Publication 20160135752A1).

Regarding Claim 13, Shpits/Jokinen do not explicitly teach, but Beaumont, which is directed to a method of sharing health-related information and notifying contacts of potential exposure to illness, does teach: 
	The information processing device according to claim 12, wherein the relevant parties include at least a family member of the user ([0038] “If it is determined that health-related data has been received at 302, an embodiment may generate a notification at 304 regarding the health-related information. By way of example, if a user in the family group contracts a cold, this may be reported by that user, e.g., by manually entering this information into an application running on one of that user's personal electronic devices”).
	Shpits/Jokinen teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, notifies the user of the risk information which has been filtered, wherein the epidemic information may be collected on a basis of a range of actions of relevant parties who may be a factor in contracting an infectious disease.  Shpits/Jokinen do not explicitly teach that relevant parties may include a family member of the user, but Beaumont teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shpits/Jokinen with these teachings of Beaumont, to include a family member of the user in the grouping of relevant parties, with the motivation of tracking illness outbreaks among those closest to a person such as friends, family, co-workers, neighbors, etc. (Beaumont [0002]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Beaumont (US Publication 20160135752A1).

Regarding Claim 15, Shpits does not explicitly teach, but Beaumont, which is directed to a method of sharing health-related information and notifying contacts of potential exposure to illness, does teach: 
	wherein the relevant parties include at least either a companion or a visitor ([0038] “If it is determined that health-related data has been received at 302, an embodiment may generate a notification at 304 regarding the health-related information. By way of example, if a user in the family group contracts a cold, this may be reported by that user, e.g., by manually entering this information into an application running on one of that user's personal electronic devices”; Examiner is reading a “family” user to read on the broadest reasonable interpretation of “companion”).
	Shpits teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, notifies the user of the risk information which has been filtered, wherein the epidemic information may be collected on a basis of a range of actions of relevant parties who may be a factor in contracting an infectious disease.  Shpits does not explicitly teach that relevant parties may include a companion, but Beaumont teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shpits with these teachings of Beaumont, to include a family member of the user in the grouping of relevant parties, with the motivation of tracking illness outbreaks among those closest to a person such as friends, family, co-workers, neighbors, etc. (Beaumont [0002]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US Publication 20150100330A1) in view of Connecticut Department of Health Draft Memo. 

Regarding Claim 17, Shpits does not disclose the following, but Connecticut Department of Health Draft Memo does teach the following: wherein the output control unit notifies a guardian of the user of the epidemic information (see letter sent to “Parent or Guardian” to notify them there has been a case of shingles (epidemic information) reported at their child’s daycare).
	Shpits teaches a system which controls notification of risk information pertaining to health and safety of a user, dynamically filters the risk information which is collected on a basis of a range of actions of the user, notifies the user of the risk information which has been filtered, wherein the epidemic information may be collected on a basis of a range of actions of relevant parties who may be a factor in contracting an infectious disease.  Shpits does not explicitly teach that a guardian of the user is notified of epidemic information, but Connecticut Department of Health Draft Memo teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shpits with these teachings of Connecticut Department of Health Draft Memo, with the motivation of informing parents/guardians of the situation and epidemic information and to provide recommendations such as contacting a health care provider or getting a vaccination (Connecticut Department of Health Draft Memo). 

Conclusion
	
	Examiner respectfully requests that Applicant provide citations to relevant portions of specification in event of amendments to claims, in the interest of expediting prosecution. 
	
	The relevant art not cited is made of record: 
US Publication 20180150600A1, which teaches reducing spread of contagious disease by utilizing travel information associated with one or more travelers
US Publication 20160132652A1, which teaches systems and methods for controlling spread of communicable disease by a combination of physiological data and location data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619